Title: To Thomas Jefferson from Elias Boudinot, 15 January 1805
From: Boudinot, Elias
To: Jefferson, Thomas


                  
                     
                        Dear  Sir. 
                        Mint of the United StatesPhilada. 15th. Jany. 1805.
                     
                     I have the honor of enclosing my annual reports, as Director of the Mint, for the information of the President of the United States.
                     I am very respectfully Dear Sir your very obedt. hble. Servt.
                     
                        (Signed) Elias Boudinot, Director
                     
                  
                  
                     
                     To the President of the United States
                     At the commencement of the year it is the duty of the Directory of the Mint to communicate to Government the state of the Mint, with its issues for the past year.
                     The issues of Silver Coins, notwithstanding the mercantile embarrassments, attending the importation of Bullion, have greatly exceeded that of the year 1803; and the advantage of a public Mint has been sensibly experienced, by the greatest part of the Deposits being issued in small Coins, which has been found very beneficial to the Citizens at large, under the late scarcity of Spanish Dollars, occasioned by the great exportation of them for mercantile purposes.
                     The quantity of Gold Bullion has been equal to that of the last reports, so that in the past year the Coinage of the precious Metals has amounted to Three hundred and Fifty eight thousand Nine hundred & Eighty three Dollars. The particulars will appear by the schedule No. 1 herewith, to which the Director begs leave to refer. It is worthy of the President’s attention, that about Eleven thousand Dollars of the Gold Coin, is the product of Virgin Gold found in the County of Cabarrus in the State of North Carolina, where it is said a very considerable quantity has been found since the last deposit, and will in all probability be forwarded to the Mint. It is to be regretted, that this Gold is melted into small ingots, before it is sent to the Mint for the convenience of carriage, but by which, there is reason to believe, a considerable proportion of it is wasted. It is also said, that the finest particles are neglected, and only the large grains & lumps sought after.
                     The increased price of Copper in Europe, and the quantity on hand, have been thought sufficient reason to confine the Coinage of Cents to one press; and from the last accounts from Europe, Copper is likely to be considerably increased in price, which will render the Coinage of Cents less profitable. The past year there have been issued Seven hundred & Fifty six thousand Eight hundred and thirty eight Cents, and one Million and fifty five thousand three hundred & twelve Half Cents, equal to Twelve thousand eight hundred and forty four Dollars and ninety four Cents, as appears by the same Schedule No. 1. The Amount of the Cost of Copper and Profit on the whole Coinage of Cents this year will be seen by Schedule No. 2.—The Coinage of the year amounts in the whole to the sum of Three hundred Seventy one thousand eight hundred and twenty seven dollars and ninety four Cents, and the number of pieces to Two Millions Forty six thousand eight hundred & thirty nine.
                     The expenses of the Mint for the past year will appear by Schedule No. 3. to be reduced to a trifle more than Sixteen thousand Dollars.
                     The Director thinks it his duty to mention to the President, that very considerable difficulty, as well as danger, may arise to the Public, from the Officers & Workmen of the Mint being exposed to be called out to attend Militia meetings or on attachments. When large deposits of the precious Metals are passing thro’ the Mint, and particularly when in fusion, it may be of the most dangerous consequence to have the Officers & Men called away, or be liable to fines for non-attendance. It is too important a trust to be thus exposed. The President in his wisdom will provide against this evil.
                     
                        (Signed) Elias Boudinot—Director
                     
                  
                  
                     
                     Mint of the United States—
                     
                         Philadelphia 1st. January 1805
                     An Abstract of the Expenditures of the Mint of the United States from the 1st. January to the 31st. December 1804.
                     
                        
                           
                              1804
                              
                              
                              Salaries
                              Wages
                              Incidental
                              Totals
                           
                           
                              
                              Quarter ending in
                              March
                              2,650
                              1,102.26
                              183.36
                              3,935
                              
                              62
                           
                           
                              
                              
                              June
                              2,650
                              1,074.31
                              242.04
                              3,966
                              
                              35
                           
                           
                              
                              
                              September
                              2,650
                              1,125.17
                              341.48
                              4,116
                              
                              65
                           
                           
                              
                              
                              December
                              2,650
                              1,073.49
                              482.69
                              4,206
                              
                              18
                           
                           
                              
                              
                              
                              10,600
                              4,375.23
                              1,249.57
                              
                              
                           
                           
                              
                              
                              
                              Amount—Dollars
                              16,224.
                              80
                           
                        
                     
                     Mint of the United States
                     
                         Treasurer’s Office
                     
                         
                         Philada. 31st. Decr. 1804.
                     (signed) Benjn. Rush
                     An Abstract of the Coins struck at the Mint of the United States from the 1st. January to the 31st. December 1804.
                     
                        
                           
                              
                              
                              Dollars
                              half Dollars
                              Quartr Dlls.
                              Dismes
                              Dolls. Cents.
                              Totals
                           
                           
                              Silver
                              Quarter ending in March
                              19,570
                              
                              
                              
                              19,570
                              
                              
                              
                           
                           
                              
                              June
                              
                              30,619
                              
                              6,738
                              8,265
                              17,820.50
                              
                              
                           
                           
                              
                              September
                              
                              103,100
                              
                              
                              
                              51,550.
                              
                              
                              
                           
                           
                              
                              December
                              
                              22,800.
                              
                              
                              11,400.
                              
                              
                              
                           
                           
                              
                              
                                 191,092 Pieces 
                              19,570
                              156,519
                              
                              6,738
                              8,265
                              
                              
                              
                           
                           
                              
                              of Silver Coins
                              Total amount of Silver Coins
                              
                              100,340.
                              50
                           
                           
                              
                              
                              
                              Eagles
                              half Eagles
                              Qtr Eagles
                              
                              
                              
                           
                           
                              Gold
                              Quarter ending in March
                              
                              22,822
                              
                              114,110
                              
                              
                              
                           
                           
                              
                              
                              June
                              1,401
                              
                              
                              3,327
                              22,327.50
                              
                              
                           
                           
                              
                              
                              September
                              
                              5,410
                              
                              27,050
                              
                              
                              
                           
                           
                              
                              
                              December
                              8,394
                              
                              2,243
                              
                              95,155
                              
                              
                              
                           
                           
                              
                              
                                 43,597 Pieces of Gold Coins
                              
                              9,795
                              
                              30,475
                              3,327
                              
                              
                              
                           
                           
                              
                              
                              Total amount of Gold Coins
                              
                              258,642.
                              50
                           
                           
                              
                              
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              Cents
                              hlf Cents
                              
                              
                              
                           
                           
                              Copper
                              Quarter ending in March
                              
                              160,000
                              379,000
                              3,495
                              
                              
                              
                           
                           
                              
                              
                              June
                              
                              308,500
                              267,000
                              4,420
                              
                              
                              
                           
                           
                              
                              
                              September
                              
                              1,500
                              176,542
                              897.71
                              
                              
                           
                           
                              
                              
                              December
                              
                              286,838
                              232,770
                              4,032.23
                              
                              
                           
                           
                              
                              
                                 1,812,150 Pieces of Copper Coins 
                              
                              756,838
                              1,055,312
                              
                              
                              
                           
                           
                              
                              
                              Total Amount of Copper Coins
                              12,844.
                              94
                           
                           
                              
                              Amount of Coins Struck at the Mint in 1804—Dollrs.
                              371,827.
                              94
                           
                        
                         
                     
                         Total Number
                     
                         
                         
                        2,046,839 Pieces of Coins—
                     Mint of the United States
                     Treasurers Office
                     Philadelphia 31st. Decr. 1804.
                     (Signed) Benjn. Rush
                     
                  
                  
                     Statement of the Gain on Copper coined at the Mint of the United States, from the 1st. January to the 31st. December 1804.
                     
                        
                           
                              1803
                              
                              
                              
                              
                              
                              
                              
                           
                           
                              Decr. 31
                              
                              
                              10,950.83
                              Amount remaining in the hands of
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              the Chief Coiner as per Abstract
                              
                              
                              
                           
                           
                              1804
                              
                              
                              
                              rendered, on which there was a profit of
                              2,029.10
                              
                              
                           
                           
                              Novm. 12
                              
                              
                              
                              Deduct returned by him 51.92 in
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              spoiled Planchetts, allowed him for
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              diffe. in weight 173.97 on Copper
                              
                              
                              
                           
                           
                              
                              
                              
                              225.89
                              deld. 7. Novr. 1803.
                              225.89
                              1,803.
                              21
                           
                           
                              
                              10,724.
                              94
                              
                              
                              
                              
                              
                           
                           
                              
                                  " 28
                              
                              
                              14,061.66.5
                              Amount of Invoice of Copper
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              entd. 31 Decr. 1803. & deld.
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              to the Chief Coiner, this day on
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              which there is a profit of
                              2,615.41.5
                              
                              
                           
                           
                              Decr. 31
                              
                              
                              11,941.66.5
                              Deduct so much yet remaining
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              in hands of the Chief Coiner,
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              uncoined, which will take a proportion
                              
                              
                              
                           
                           
                              
                              2,120
                              
                              
                              
                              of above profit of
                              2,221.10.5
                              394.
                              31
                           
                           
                              Drs.
                              12,844.
                              94
                              Amt. of Copper coined in 1804
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              Amt. of profit in coining said sum
                              Drs.
                              2,197.
                              52
                           
                        
                         
                         
                  
                  
                  
                  
                  
                  
                  
               